

113 S1521 IS: Responsible Seafood Certification and Labeling Act
U.S. Senate
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1521IN THE SENATE OF THE UNITED STATESSeptember 18, 2013Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit Federal agencies from requiring seafood to be
		  certified as sustainable by a third party nongovernmental organization and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Responsible Seafood Certification
			 and Labeling Act.2.Prohibition on
			 seafood sustainability certification requirements(a)ProhibitionNo
			 executive agency may—(1)require or
			 reference a certificate of sustainability, or otherwise identify as
			 sustainable, based on criteria or standards developed by a third party
			 nongovernmental organization in awarding a contract for—(A)the procurement
			 of fish or seafood; or(B)concessions or
			 vending, including the sale of fish or seafood; or(2)endorse the use
			 of any label, standard, or other scheme to certify fish or seafood as
			 sustainable based on criteria or standards developed by a third party
			 nongovernmental organization.(b)Executive
			 agency definedIn this section, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.(c)Effect on
			 regulationsNo rule, regulation, or guideline issued by an
			 executive agency, including the Department of Health and Human Services, that
			 requires or recommends that fish or seafood be certified as sustainable by a
			 third party nongovernmental organization shall have any force or effect,
			 including any rule, regulation, or guideline issued prior to the date of the
			 enactment of this Act.